PER CURIAM.
This appeal is under the appellant’s motion to vacate or set aside judgment and sentence pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. In view of the fact that the appellate courts of this State have already passed upon similar questions, suffice it to say that on the appellant’s appeal the Criminal Court of Record is reversed upon authority of King v. State, Fla.App.1963, 157 So.2d 440, Barker v. State, Fla.App.1964, 159 So.2d 676, and cases cited therein.
Accordingly, the judgment and sentence and the order denying relief pursuant to Criminal Procedure Rule No. 1 are reversed and this cause remanded with directions to grant appellant’s motion for a new trial without delay.
Reversed and remanded.